Citation Nr: 1125249	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-23 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence was received in order to reopen a previously denied claim for service connection for arthritis of both thumbs. 


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975.  After he completed his active military service, the Veteran was a member of the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for arthritis of both thumbs was previously denied in a rating decision that was dated in November 1991.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

2.  The evidence received since the November 1991 rating decision neither relates to an unestablished fact nor raises a reasonable possibility of substantiating the claim of service connection for arthritis of both thumbs.


CONCLUSION OF LAW

1. The RO's rating decision in November 1991 denying service connection for arthritis of both thumbs is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2. New and material evidence has not been received to reopen the claim of service connection for arthritis of both thumbs. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In this case, the Veteran was sent a letter in February 2008 that explained the parameters of VA's duty to assist the Veteran with developing evidence in support of his claim.  The letter informed the Veteran that his claim was previously denied because his service treatment records did not show any evidence of arthritis of the thumbs and there was no evidence of this condition during the one year presumptive period thereafter.  The Veteran was informed that, in order to successfully reopen his claim, he needed to submit new and material evidence that related to those facts.  The February 2008 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability, and explained the general manner whereby VA assigns disability ratings and effective dates for service connected disabilities.  While the February 2008 letter did not set forth the specific criteria applicable to establishing service connection premised upon National Guard service, this information was provided in the rating decision dated in April 2008 and a statement of the case (SOC) that was dated in April 2010 and the Veteran's claim was subsequently readjudicated in a supplemental statement of the case (SSOC) that was dated in August 2010.  As such, the Veteran was given a full and fair opportunity to submit evidence in support of his theory that the arthritis of his thumbs was caused by his National Guard service, and the Veteran submitted argument and lay statements addressing the onset of his arthritis of his thumbs, which occurred while he was serving as a civilian National Guard Technician as well as performing weekend and summer National Guard drills.   The Board finds that the notice that was provided to the Veteran was sufficient to provide him with a full and fair opportunity to present evidence on his own behalf. 

VA also must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record service treatment records including National Guard records, private treatment records, and written statements and written lay statements that were submitted by the Veteran.  While the Veteran was not afforded a VA examination in this case, no examination was warranted because the Veteran's claim was not reopened.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342 (Fed. Cir. 2003).  

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA and there is no prejudice to the Veteran in adjudicating his claim at this time. 

 New and Material Evidence

In a November 1991 rating decision, the RO denied service connection for the Veteran's arthritis of both thumbs because this condition was not shown in active duty service treatment records nor was it shown within the 1 year presumptive period thereafter.  Rather, the evidence showed that the Veteran developed arthritis of both thumbs while he was working as an aircraft mechanic as a civil servant for the National Guard.  The evidence considered at that time included the Veteran's service treatment records, a Medical Board report showing that the Veteran was discharged from the Air National Guard by reason of degenerative arthritis of both thumbs in January 1991, a March 1989 private treatment record diagnosing arthritis of the thumbs, and an August 1991 VA examination report diagnosing arthritis of the small joints of both hands with no clinical findings this examination.  The March 1989 treatment record indicated that the Veteran's thumb pain began six months to a year earlier, and that he had no injury to his hands apart from using his hands constantly as an airplane mechanic.  The Veteran did not timely file a notice of disagreement with this decision, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the November 1991 rating decision includes a duplicate copy of the March 1989 treatment record that diagnosed arthritis of the thumbs, a written statement by the Veteran in which he relates that he had arthritis of the thumbs at the time that he was discharged from the National Guard, private treatment records that do not pertain to the Veteran's thumbs, and three lay statements to the effect that the Veteran had pain in his hands and difficulty with tasks requiring manual dexterity while working for the National Guard prior to his discharge.  The letters do not identify whether the individuals observed the Veteran while he was working as a civil service National Guard technician or while he was serving his weekend duty or two week annual tour.  On his VA Form 9 dated in May 2010 the Veteran wrote that he did the same hard work as a civil service National Guard technician and as a member of the National Guard and that the arthritis in his hands developed at this time.

While the Veteran's written contentions and the lay statements from coworkers that he submitted are new, they are not material.  In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24).  While certain chronic diseases that are set forth in 38 C.F.R. § 3.309(a), including arthritis, are also generally subject to a presumption of in-service incurrence if manifest to a compensable degree within one year after active service, this does not apply to ACDUTRA and INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

The Veteran's written statements and lay statements do not indicate that the Veteran's arthritis of both thumbs was incurred during a period of active duty for training or that this disorder was due to an injury that occurred during active duty for training.  Rather, they only indicate that the Veteran had trouble with his hands during the period of time that he was working for the National Guard as a civil service technician and during which time he was also a member of the National Guard.  None of the evidence submitted since the November 1991 rating decision indicates that the Veteran's arthritis of the thumbs was the result of an injury while performing military National Guard duties or that this disorder developed during a period of ACDUTRA.  That fact that the Veteran had arthritis of his thumbs while working as a civil servant for the National Guard and prior to being discharged from the National Guard was of record at the time of the November 1991 rating decision and the written and lay statements that were submitted by the Veteran are merely cumulative of that evidence which is itself insufficient to provide a basis for service connection.  Moreover, the medical evidence submitted was either duplicative of evidence already of record or was not relevant to the Veteran's claim regarding the arthritis in his thumbs.

Furthermore, no evidence was presented indicating that the Veteran had arthritis of his thumbs during his period of active service or within one year thereafter; rather, the evidence submitted by the Veteran related to periods of time that were long after his active duty service. 

For this reason, the Board concludes that no new and material evidence has been received and the Veteran's claim is not reopened.  


ORDER

The petition to reopen a previously denied claim of service connection for arthritis of both thumbs is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


